IN THE SUPREME COURT OF THE STATE OF DELAWARE

SAMUEL ZALMANOFF,            §
                             §
    Plaintiff Below,         §                        No. 609, 2018
    Appellant,               §
                             §                        Court Below: Court of Chancery
    v.                       §                        of the State of Delaware
                             §
JOHN A. HARDY, KENNETH I.    §                        C.A. No. 12912-VCS
DENOS, FRASER ATKINSON,      §
ALESSANDRO BENEDETTI,        §
RICHARD F. BERGNER, HENRY W. §
HANKINSON, ROBERT L. KNAUSS, §
BERTRAND DES PALLIERES, and  §
EQUUS TOTAL RETURN, INC.,    §
                             §
    Defendants Below,        §
    Appellees.               §

                                 Submitted: May 15, 2019
                                 Decided:   May 16, 2019

Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices; constituting the Court en Banc.

                                         ORDER

         This 16th day of May 2019, we affirm the judgment of the Court of Chancery

on the basis of its opinion dated November 13, 2018.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                                   BY THE COURT:
                                                   /s/ Leo E. Strine, Jr.
                                                   Chief Justice

1
    Zalmanoff v. Hardy, 2018 WL 5994762 (Del. Ch. Nov. 13, 2018).